department of the treasury internal_revenue_service washington d c tax exempt and government entities dec uniform issue list ' i sest ep rai ti legend taxpayer a taxpayer b financial_institution c t stevererenenteavernnnt account e ira d officer f amount amount amount amount amount amount ez dear ereeheaneen this letter is in response to a request for a letter_ruling dated and supplemented by additional correspondence dated in which your authorized representative requests on your behalf a waiver of the 60-day rollover requirement contained in sec_408 and of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling_request taxpayer a age is the surviving_spouse of taxpayer b whe died on at the time of his death taxpayer b was the owner of ira d an at the age of individual_retirement_arrangement ira maintained with financial_institution c irad was in pay status in taxpayer b received a distribution of amount from ira d taxpayer a was taxpayer b’s sole named beneficiary of ira d on or about taxpayer a sought the advice of officer f of financial_institution c with respect to ira d to this end officer f met with taxpayer a officer f admits that taxpayer a seemed confused at the time of the meeting and did not know what she could do with her husband's individual_retirement_account taxpayer a alleges that officer f told her that she would be required to withdraw the balance of the decedent's ira officer f admits that during her meeting with taxpayer a there was no discussion of the rollover option or any other options available to taxpayer a such as deceased husband’s ira as her own of the option of taxpayer a continuing to receive payments under the distribution schedule established by her spouse before he died after her meeting with bank officer f taxpayer a withdrew the entire balance amount from ira d and deposited amount amount minus amount which was withheld for payment of taxes into account e a nonqualified certificate of deposit established at financial_institution c taxpayer a did not leam about the spousal options regarding her deceased husband's ra until when she contacted an accountant to help her file her income taxes by that time the 60-day time limit allowed under sec_408 of the code for taxpayer a to complete a rollover of all or a portion of amount into her own ira had expired based on the facts and representations you request a ruling that the intemal revenue service waive the day rollover requirement contained in sec_408 of the code in this instance with respect to the amount the option of a spousal_rollover of amount the option of her treating her sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code seption d of the code defines and provides the rules applicable to ra rollovers sec_408 d 3xa of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ra for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the partion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 dx3 b of the code provides that sec_408 d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 ax i from an ira which was not includible in gross_income because of the application of sec_408 the benefit of such ' ‘ sec_408 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 3xd of the code where the failure to waive such requirement would be against equity or good conscience including casually disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after december are eligible for the waiver under sec_408 of the code the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish timely rollovers was caused by errors and omissions committed by the representative of financial_institution c in particuar the omissions of officer f while providing ira information and advice to ‘taxpayer a who was relying on officer f’s expertise in these matters therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira d taxpayer a is granted a period of days from the issuance of this ruling letter to contribute all or a portion of amount requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount or the portion of amount that is rolled over will be considered a rollover_contribution within the meaning of sec_408 of the cade into a rollover ira provided all other this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 d e and a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent ‘a copy of this letter has been sent to your authorized representative in accordance with a power of attomey on file in this office if you wish to inquire about this ruling please address all correspondence to se t ep ra t1 sincerely cghlr withee carlton a watkins manager employee_plans technical group
